In re Campbell, Nadaedrick; — Defendants); applying for supervisory and/or remedial writs; Parish of Lafayette, 15th Judicial District Court, Div. “C”, No. 69827; to the Court of Appeal, Third Circuit, No. KW95-0833.
Granted. The trial court is instructed to conduct an evidentiary hearing to determine the issue of whether the “other crimes” evidence tends to establish the identity of the defendant by clear and convincing evidence at some time in the proceeding prior to the admission of the evidence. If conducted during the trial, said hearing shall be conducted outside of the presence of the jury.
WATSON, J., would deny the writ.
MARCUS, J., not on panel.